Citation Nr: 1125564	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-42 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right ankle ulcer and amputation of the right lower extremity.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1957 to January 1962.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he developed a pressure ulcer while receiving VA hospital care in 1995 that never healed and eventually caused the amputation of his right lower extremity in 2007.  The record reflects that the Veteran was treated for an ulcer on his right ankle at the VA Medical Center beginning in January 2002 until the Veteran sought private treatment for this problem in 2007.  The treatment records pertaining to the Veteran's private treatment for his right ankle ulcer are not part of the claims file.  The record does not reflect that the Veteran ever provided a release enabling VA to obtain these records.  The Veteran's representative contends that these records are material to the Veteran's claim.  Given the contention of the Veteran's representative about the potential relevance of these records, which deal with the injury for which the Veteran is seeking compensation, the Board finds that an effort should be made to obtain these records.  

The claimant is reminded, however, that if he wants these records to be considered then he must assist VA to obtain these records by signing an appropriate release or by obtaining the records himself and sending them to VA.  If the Veteran fails to cooperate and assist VA in obtaining these records, then his claim will be decided without them.  

In addition, it appears that there may be additional VA medical records which would be potentially important to this appeal.  The record before the Board contains hospital summaries from two hospitalizations in 1995 at the Augusta VA Medical Center (VAMC).  Other records are not on file, to include any nurses' notes or doctors' orders concerning these hospitalizations.  An attempt should be made to obtain those records showing what treatment was rendered to the Veteran during those periods of hospitalization.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and request that he provide a release enabling VA to obtain the private treatment records relating to the 2007 treatment of his right ankle ulcer, including records from Upstate Wound Healing Center.  If an appropriate release is obtained, then the AMC/RO should obtain copies of the Veteran's private treatment records and associate them with the claims file.  If the records cannot be obtained, then the Veteran should be notified of this fact.  The Veteran should also be informed that, alternatively, he may obtain the records himself and send them to VA.  

2.  The AMC/RO should attempt to obtain copies of all treatment records for the periods of hospitalization in 1995 at the Augusta VAMC.  Records should include nurses' notes and doctors' orders.  If the records have been archived, they should be located and associated with the claims folder.  If for some reason the records cannot be obtained, the claims folder should contain documentation of the attempts made and a finding of the unavailability of the records.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


